Robinson, J. This case involves the question of usury. On September 26, 1951, which was prior to the decision in Hare v. General Contract Purchase Corporation, 220 Ark. 601, 249 S. W. 2d 973, appellee Griffin L. Tinsley bought from “Wally’s Used Cars ” an automobile for which he executed his promissory note in addition to trading in another automobile. The promissory note was transferred to appellant Pacific Finance Corporation. On August 28,1952, Tinsley filed this suit alleging a usurious rate of interest had been charged, and asked that the note given as part of the purchase price for the automobile be declared null and void. The chancellor held the transaction to be usurious and that the note given as part of the purchase price was therefore void. As heretofore stated, the sale of the automobile and the execution of the note were completed prior to the date the decision in the Hare case became final. The material facts in the case at bar are essentially the same as the facts in Crisco v. Murdock Acceptance Corporation, 222 Ark. 127, 258 S. W. 2d 551, and that case is controlling here. Hence the court erred in holding that usurious interest had been charged. Reversed with directions to enter a decree not inconsistent herewith.